UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File No. 333-135354 (Check One): o Form 10K o Form 20Fo Form 11Kx Form 10Q o Form N-SAR For Period Ended: June 30, 2010 o o o o o Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not applicable. PART I - REGISTRANT INFORMATION Full Name of Registrant: DENARII RESOURCES INC. Former Name if Applicable: Address of Principal Executive Office (Street and Number): # 4 City, State and Zip Code:
